cca_2017052610323318 id uilc number release date from sent friday date am to cc bcc subject availability of sec_6404 or e abatement for the interest accruing on sec_6201 restitution-based assessments you asked about whether under sec_6404 the irs had the authority to abate interest that had accrued on a restitution-base assessment rba made under sec_6201 the short answer is that sec_6404 does not apply to any interest on an rba because an rba is not a deficiency or a tax described in sec_6212 sec_6404 provides the irs statutory authorization to abate interest in certain cases where the assessment of interest is attributable to unreasonable errors or delay by the irs however it is not a blanket authorization for abatement of interest on any and all taxes sec_6404 limits the irs’s ability to abate interest to a particular set of reasons namely based on delay caused by a ministerial or managerial act by an officer_or_employee of the irs sec_6404 interest abatement authority is also however based on the type of tax to which the interest relates the tax to which that interest relates must also be a deficiency sec_6404 or any payment of any_tax described in sec_6212 sec_6404 as explained in irm c the types of taxes referred to in sec_6404 and b are income estate_and_gift_taxes as well as certain excise_taxes rbas on the other hand are not deficiencies or any other tax described in sec_6212 restitution is assessed under sec_6201 and based on the amount ordered as restitution by a federal court although restitution in a criminal tax case is calculated based on harm to the government determined from the defendant’s failure to pay a tax it is itself not a determination of tax sec_6201 authorizes the irs to assess an amount of restitution ordered for failure to pay any_tax in the same manner as if such amount were such tax sec_6213 provides that this rba is not subject_to deficiency procedures because an rba is not a tax subject_to deficiency procedures as described in sec_6212 interest running on an rba may not be abated under the limited authority of sec_6404 the only statutory authorization potentially available to the irs to abate interest accruing on an rba is the general abatement authority under sec_6404 that authority however is also narrow sec_6404 authorizes the irs to abate any unpaid portion of an assessment that is excessive in amount assessed after the expiration of the period of limitation properly applicable thereto or erroneously or illegally assessed with respect to interest accruing on an rba whether the interest accruing on an rba is excessive is a mathematical calculation based on the proper interest accrual formula as provided in the underlying regulations excessive in amount means in excess of the correct_tax liability sec_301 a see also 829_f3d_795 7th cir sec_6501 provides that the assessment of an rba may be made at any time so there is no statute_of_limitations expiration that applies here lastly since the legal authority to assess restitution ordered for the failure to pay a tax is provided under sec_6201 there does not appear to be a question about whether the rba was itself proper therefore if the amount of restitution was properly assessed and the interest on the rba under sec_6601 was properly calculated there does not appear to be any authority for the irs to abate interest on an rba under sec_6404 either
